  Case 19-30489       Doc 48   Filed 08/27/20 Entered 08/28/20 08:53:52                Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:     19-30489
Lawanna J Young                               )
                                              )                Chapter: 13
                                              )
                                                               Honorable Donald R. Cassling
                                              )
                                              )
               Debtor(s)                      )

                   ORDER MODIFYING THE PLAN POST CONFIRMATION

       THIS MATTER coming to be heard on the DEBTOR'S MOTION TO MODIFY, the Court
having jurisdiction, with due notice having been given to all parties in interest, the Court orders as
follows:

  IT IS SO ORDERED:

  1. That the current plan default is deferred to the end of the plan.

  2. The Chapter 13 plan term is extended to 61 months in accordance with 11 U.S.C. §1329(d)(1).

  3. The plan base shall remain the same.

  4. Nothing in this Order shall require the Trustee to perform collections from creditors pursuant to
any prior plan.


                                                           Enter:


                                                                    Honorable Donald R. Cassling
Dated: August 27, 2020                                              United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates, Ltd,
 4131 Main St.
 Skokie, IL 60076
 Phone: (847) 673-8600
